 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTIAN DAVID ENTO,                                  No. 2:19-cv-1882 KJN P
12                        Plaintiff,
13            v.                                             ORDER AND FINDINGS AND
                                                             RECOMMENDATIONS
14    BOB BARKER, et al.,
15                        Defendants.
16

17           By order filed September 26, 2019, plaintiff was ordered to file an in forma pauperis

18   affidavit or pay the appropriate filing fee within thirty days, and was cautioned that failure to do

19   so would result in a recommendation that this action be dismissed. That time period has now

20   expired, and plaintiff has not filed a request to proceed in forma pauperis, paid the court’s filing

21   fee, or otherwise responded to the court’s order.

22           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

23   directed to assign a district judge to this case; and

24           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, any party may file written

28   objections with the court and serve a copy on all parties. Such a document should be captioned
                                                         1
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 2   objections shall be filed and served within fourteen days after service of the objections. The

 3   parties are advised that failure to file objections within the specified time may waive the right to

 4   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: November 15, 2019

 6

 7
     /ento1882.fpf
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
